Case 5:18-cv-02673-DMG-PVC Document 55 Filed 01/04/21 Page 1 of 2 Page ID #:417



   1
   2
   3
   4
   5
   6
   7
   8                              UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   THOMAS WADE ROBINSON,                          Case No. EDCV 18-2673 DMG (PVC)
  12                        Plaintiff,
                                                      ORDER ACCEPTING FINDINGS,
  13          v.                                      CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
  14   COUNTY OF SAN BERNARDINO, et al.,              STATES MAGISTRATE JUDGE
  15                        Defendants.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
  18   Complaint in the above-captioned matter, Defendant’s Motion for Summary Judgment
  19   (“MSJ”), Plaintiff’s Opposition, the pertinent records and files herein, and the Report and
  20   Recommendation of the United States Magistrate Judge. The time for filing Objections to
  21   the Report and Recommendation has passed and no Objections have been received.
  22   Accordingly, the Court accepts and adopts the findings, conclusions and recommendations
  23   of the Magistrate Judge.
  24
  25          IT IS ORDERED that Defendant’s Motion for Summary Judgment is GRANTED
  26   and that Judgment shall be entered in favor of the County of San Bernardino. The Clerk
  27
  28
Case 5:18-cv-02673-DMG-PVC Document 55 Filed 01/04/21 Page 2 of 2 Page ID #:418
